Execution Version






AMENDMENT NO. 13 TO
TRANSFER AND ADMINISTRATION AGREEMENT
THIS AMENDMENT NO. 13 TO TRANSFER AND ADMINISTRATION AGREEMENT (this
“Amendment”), dated as of June 1, 2018, is by and among THOROUGHBRED FUNDING,
INC., a Virginia corporation (the “SPV”), NORFOLK SOUTHERN RAILWAY COMPANY, a
Virginia corporation, as originator (in such capacity, the “Originator”) and as
servicer (in such capacity, the “Servicer”), NORFOLK SOUTHERN CORPORATION, a
Virginia corporation (“NSC”), the “Conduit Investors” party hereto, the
“Committed Investors” party hereto, the “Managing Agents” party hereto, MUFG
BANK, LTD. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, LTD., New York
Branch) (“MUFG”), as the Administrative Agent for the Investors, and CAPITAL
ONE, NATIONAL ASSOCIATION (“Capital One”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning given to such terms in the
Transfer and Administration Agreement (defined below).


WHEREAS, the SPV, the Servicer, NSC, the Conduit Investors, the Committed
Investors, the Managing Agents and the Administrative Agent are parties to that
certain Transfer and Administration Agreement dated as of November 8, 2007 (as
amended, supplemented or otherwise modified as of the date hereof, the “Transfer
and Administration Agreement”);
WHEREAS, Capital One wishes to join the Transfer and Administration Agreement as
a Committed Investor and a Managing Agent; and
WHEREAS, the parties to the Transfer and Administration Agreement have agreed to
amend the Transfer and Administration Agreement on the terms and conditions set
forth herein.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.    Amendment to the Transfer and Administration Agreement. Effective
as of the date first written above and subject to the execution of this
Amendment by the parties hereto and the satisfaction of the conditions precedent
set forth in Section 2 below, the Transfer and Administration Agreement is
hereby amended as follows:
1.1.    The definition of “Alternate Rate” set forth in Section 1.1 of the
Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:
“Alternate Rate” means (i) with respect to the Investor Group for which Wells
Fargo Bank, National Association is the Managing Agent, for each day during any
Rate Period for any Portion of Investment, an interest rate per annum equal to
LMIR for such day plus 0.675%, (ii) with respect to the Investor Group for which
SMBC Nikko Securities America, Inc. is the Managing Agent, for each day during
any Rate Period for any Portion of Investment, an interest rate per annum equal
to LMIR for such day plus 0.675%, (iii) with respect to the Investor Group for
which MUFG Bank, Ltd. is the Managing Agent, for each day during any Rate Period
for any Portion of Investment, an interest rate per annum equal to the LIBO Rate
for such Rate Period plus 0.675%, (iv) with respect to the Investor Group for
which Capital One, National Association is the Managing Agent, for each day
during any Rate Period for any Portion of Investment, an interest rate per annum
equal to LMIR







--------------------------------------------------------------------------------




for such Rate Period plus 0.675% and (v) with respect to any other Investor
Group for any Rate Period for any Portion of Investment, an interest rate per
annum equal to the LIBO Rate for such Rate Period plus 2.00%.
1.2.    The definition of “Commitment Termination Date” set forth in Section 1.1
of the Transfer and Administration Agreement is hereby amended and restated in
its entirety to read as follows:
“Commitment Termination Date” means May 31, 2019, or such later date to which
the Commitment Termination Date may be extended by the Committed Investors (in
their sole discretion).
1.3.    The definition of “Concentration Limit” set forth in Section 1.1 of the
Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:
“Concentration Limit” means, for any Obligor of any Receivable, at any time, (i)
if such Obligor has a short-term debt rating from at least one of Moody’s or S&P
at such time, the applicable percentage set forth below corresponding to such
rating (or, if such Obligor has a short-term debt rating from both of Moody’s
and S&P at such time, corresponding to the lower of such ratings); (ii) if such
Obligor does not have a short-term debt rating from either Moody’s or S&P at
such time but has a long-term debt rating from at least one of Moody’s or S&P at
such time, the applicable percentage set forth below corresponding to such
rating  (or, if such Obligor has a long-term debt rating from both of Moody’s
and S&P at such time, corresponding to the lower of such ratings); and (iii)
otherwise, 4.00%;
Short-Term Rating
Long-Term Rating
 
S&P Rating
Moody’s Rating
S&P Rating
Moody’s Rating
Limit
A-1
P-1
A+
A1
16.00%
A-2
P-2
BBB+
Baa1
16.00%
A-3
P-3
BBB-
Baa3
8.00%
Below A-3
Below P-3
Below BBB-
Below Baa3
4.00%



provided, that the percentages set forth above with respect to an Obligor may be
increased as consented to by all of the Managing Agents in writing from time to
time.


1.4.    The definition of “Dilution Reserve Floor” set forth in Section 1.1 of
the Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:
“Dilution Reserve Floor” means, for any calendar month, the product (expressed
as a percentage), computed as of the last day of such calendar month by
multiplying (a) the average Dilution Ratio for the twelve (12) most recent
calendar months, by (b) the Dilution Horizon Ratio for such calendar month.


2





--------------------------------------------------------------------------------




1.5.    The definition of “Facility Limit” set forth in Section 1.1 of the
Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:
“Facility Limit” means, at any time, the lesser of (i) $400,000,000 and (ii) the
aggregate Commitments then in effect.
1.6.    The definition of “LIBO Rate” set forth in Section 1.1 of the Transfer
and Administration Agreement is hereby amended and restated in its entirety to
read as follows:
“LIBO Rate” means (a) the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to the relevant Rate
Period as published by Thomson Reuters (or by any successor to or substitute or
replacement for such service, providing rate quotations comparable to those
currently provided by Thomson Reuters, as determined by the Administrative Agent
from time to time, for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of the
relevant Rate Period, as the rate for dollar deposits with a maturity comparable
to such Rate Period; provided, that, in the event that such rate is not
available at such time for any reason, then the rate for the relevant Rate
Period shall be the rate at which dollar deposits of $5,000,000 and for a
maturity comparable to such Rate Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Rate Period, divided by (b) one (1) minus the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the Administrative Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal) applicable to such Rate Period; provided, further that
in the event that the rate as published shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.
1.7.    The definition of “Loss Reserve Floor” set forth in Section 1.1 of the
Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:
“Loss Reserve Floor” means 16.00%.
1.8.    The definition of “Manhattan Termination Period” is hereby deleted from
Section 1.1 of the Transfer and Administration Agreement in its entirety.
1.9.    The definition of “Required Reserves” set forth in Section 1.1 of the
Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:
“Required Reserves” at any time means the sum of (a) the Net Pool Balance
multiplied by the Reserve Percentage, plus (b) the Servicing Fee Reserve, plus
(c) the Yield Reserve.
1.10.    The definition of “Reserve Percentage” is hereby added to Section 1.1
of the Transfer and Administration Agreement in appropriate alphabetical order
therein to read as follows:
“Reserve Percentage” at any time means the greater of (x) the sum of (i) the
Dilution Reserve Floor plus (ii) the Loss Reserve Floor and (y) the sum of (i)
the Loss Reserve Ratio plus (ii) the Dilution Reserve Ratio.


3





--------------------------------------------------------------------------------




1.11.    The definition of “Yield Payment Date” set forth in Section 1.1 of the
Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:
“Yield Payment Date” means with respect to any Portion of Investment as to which
Yield is calculated (a) at the CP Rate, the Base Rate or the rates specified in
clauses (i) or (ii) of the definition of “Alternate Rate”, each Settlement Date,
or (b) at the rate specified in clauses (iii), (iv) or (v) of the definition of
“Alternate Rate”, the last day of each Rate Period.
1.12.    Clause (f) of Section 2.3 of the Transfer and Administration Agreement
is hereby deleted in its entirety.
1.13.    Schedule II of the Transfer and Administration Agreement is hereby
amended and restated in its entirety as set forth on Schedule I hereto.
1.14.    Schedule IV of the Transfer and Administration Agreement is hereby
amended and restated in its entirety to read as follows: “[RESERVED].”
1.15.    Schedule 11.3 of the Transfer and Administration Agreement is hereby
amended and restated in its entirety as set forth on Schedule II hereto.
1.16.    Exhibit F of the Transfer and Administration Agreement is hereby
amended and restated in its entirety as set forth on Schedule III hereto.
1.17.    Each reference in the Transfer and Administration Agreement and any
other Transaction Document to “The Bank of Tokyo Mitsubishi UFJ, Ltd., New York
Branch”, “The Bank of Tokyo Mitsubishi UFJ, Ltd.” or “BTMU” shall mean, and be a
reference to, “MUFG Bank, Ltd. formerly known as “The Bank of Tokyo Mitsubishi
UFJ, Ltd.”
Section 2.    Conditions Precedent. This Amendment shall become effective as of
the date hereof (the “Effective Date”) upon:
2.1.    the receipt by each of MUFG, SMBC Nikko Securities America, Inc., Wells
Fargo and Capital One, each as a Managing Agent, for the account of the
Investors in the related Investor Group, of the Upfront Fee specified in the Fee
Letter by wire transfer of immediately available funds to the account specified
for such Managing Agent in the Fee Letter; and
2.2.    the receipt by the Administrative Agent of this Amendment and that
certain Fee Letter, of event date herewith (the “Fee Letter”), from each
Managing Agent and acknowledged by the SPV, duly executed by the parties
thereto.
Section 3.    Joinder; Termination.
3.1.    Capital One (i) confirms that it has received a copy of the Transfer and
Administration Agreement and the First Tier Agreement, together with copies of
the financial statements referred to in Section 6.1(a) of the Transfer and
Administration Agreement, to the extent delivered through the date hereof, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Amendment; (ii) agrees that
it will, independently and without reliance upon the Administrative Agent, any
of its Affiliates, any other Committed Investor, Conduit Investor, or Managing
Agent and based on such documents and information as it shall deem appropriate
at the time,


4





--------------------------------------------------------------------------------




continue to make its own credit decisions in taking or not taking action under
the Transfer and Administration Agreement and any other Transaction Document;
(iii) (A) appoints and authorizes the Administrative Agent to take such action
as agent on its behalf and to exercise such powers and discretion under the
Transfer and Administration Agreement and the other Transaction Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto and (B) appoints and
authorizes Capital One to act as Managing Agent for the related Investor Group
and to take such action as agent on its behalf and to exercise such powers and
discretion under the Transfer and Administration Agreement and the other
Transaction Documents as are delegated to a Managing Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (iv) agrees that it will perform in accordance with their terms all of the
obligations which, by the terms of the Transfer and Administration Agreement,
are required to be performed by it as a Committed Investor.
3.2.    Effective as of the Effective Date, (i) Capital One shall be a party to
the Transfer and Administration Agreement and, to the extent provided in this
Section 3, have the rights and obligations of a Committed Investor thereunder
and under the other Transaction Documents, (ii) there shall be a new Investor
Group consisting of Capital One as the Committed Investor and Managing Agent,
(iii) each of Victory Receivables Corporation and Manhattan Asset Funding
Company LLC transfers and assigns all of its Net Investment to its related
Committed Investor, which hereby accepts such transfer, and thereupon Victory
Receivables Corporation and Manhattan Asset Funding Company LLC automatically
relinquishes its respective rights and is released from its respective
obligations as Conduit Investor under the Transfer and Administration Agreement,
and (iv) each of Victory Receivables Corporation and Manhattan Asset Funding
Company LLC shall no longer be party to the Transfer and Administration
Agreement or any of the other Transaction Documents (including, without
limitation, the Fee Letter) and shall have no further rights or obligations
thereunder; provided that the provisions of Article IX and Sections 11.11 and
11.12 of the Transfer and Administration Agreement shall continue in effect for
its respective benefit in respect of any actions taken or omitted to be taken by
it as “Conduit Investor” under the Transfer and Administration Agreement and the
other Transaction Documents prior to the Effective Date.
Section 4.    Representations and Warranties.
4.1.    (a)    Each of the SPV and the Originator hereby represents and warrants
that:
(i)    This Amendment, the Transfer and Administration Agreement, as amended
hereby, and the First Tier Agreement constitute legal, valid and binding
obligations of such parties and are enforceable against such parties in
accordance with their respective terms, except to the extent that enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.
(ii)    Upon the effectiveness of this Amendment and after giving effect hereto,
the covenants, representations and warranties of each such party, respectively,
set forth in Articles IV and VI of the Transfer and Administration Agreement, as
applicable, and as amended hereby, are true, complete and correct, in the case
of such representations and warranties qualified by materiality, in all
respects, and otherwise in all material respects on and as of the date hereof as
though made on and as of the date hereof (except to the extent that such
representations and warranties relate to an earlier date in which case such
representations and warranties that expressly relate to an earlier date are
true, correct and complete, in the case of such representations and warranties
qualified by materiality, in all respects, and otherwise in all material
respects, as of such earlier date).


5





--------------------------------------------------------------------------------




(b)    The SPV hereby represents and warrants that, upon the effectiveness of
this Amendment, no event or circumstance has occurred and is continuing which
constitutes a Termination Event or a Potential Termination Event.
Section 5.    Reference to and Effect on the Transfer and Administration
Agreement.
5.1.    Upon the effectiveness of this Amendment, on and after the date hereof,
each reference in the Transfer and Administration Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Transfer and Administration Agreement and its amendments, as
amended hereby.
5.2.    The Transfer and Administration Agreement, as amended hereby, and all
other amendments, documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect, and
are hereby ratified and confirmed.
5.3.    Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Conduit Investors, the Committed Investors, the Managing
Agents or the Administrative Agent, nor constitute a waiver of any provision of
the Transfer and Administration Agreement, any other Transaction Document or any
other documents, instruments and agreements executed and/or delivered in
connection therewith.
Section 6.    CHOICE OF LAW.     THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).
Section 7.    Execution of Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
facsimile or electronic mail (in .pdf or .tif format) of an executed signature
page of this Amendment shall be effective as delivery of an executed counterpart
hereof.
Section 8.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
[Signature pages follow.]




6





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.


THOROUGHBRED FUNDING, INC.,
as SPV




By: _____/s/ C.H. "Jake" Allison, Jr.___________
Name:  C.H. "Jake" Allison, Jr.
Title:    Chairman and President


NORFOLK SOUTHERN RAILWAY COMPANY,
as Originator and as Servicer




By: _____/s/ C.H. "Jake" Allison, Jr.___________
Name:  C.H. "Jake" Allison, Jr.
Title:    Vice President and Treasurer


NORFOLK SOUTHERN CORPORATION




By: _____/s/ C.H. "Jake" Allison, Jr.___________
Name:  C.H. "Jake" Allison, Jr.
Title:    Vice President and Treasurer




Signature Page to Amendment No. 13 to
Transfer and Administration Agreement



--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION,
as a Managing Agent and a Committed Investor




By: _______/s/ Edward Behnen_______________
Name:  Edward Behnen
Title:    Director




Signature Page to Amendment No. 13 to
Transfer and Administration Agreement



--------------------------------------------------------------------------------





VICTORY RECEIVABLES CORPORATION,
as a Conduit Investor




By: ______/s/ Kevin Corrigan____________
Name:  Kevin Corrigan
Title:    Vice President




MUFG BANK, LTD.,
as Administrative Agent




By: _______/s/ Luna Mills________________
Name:  Luna Mills
Title:    Managing Director




MUFG BANK, LTD.,
as a Committed Investor and a Managing Agent




By: _______/s/ Luna Mills_________________
Name:  Luna Mills
Title:    Managing Director






Signature Page to Amendment No. 13 to
Transfer and Administration Agreement



--------------------------------------------------------------------------------






SMBC NIKKO SECURITIES AMERICA, INC.,
as a Managing Agent




By: _________/s/ Yukimi Konno___________
Name:  Yukimi Konno
Title:    Managing Director








SUMITOMO MITSUI BANKING CORPORATION,
as a Committed Investor




By: ________/s/ James D. Weinstein________
Name:  James D. Weinstein
Title:    Managing Director






MANHATTAN ASSET FUNDING COMPANY LLC,
as a Conduit Investor


By: MAF Receivables Corp., its Member


By: ________/s/ Irina Khaimova___________
Name:  Irina Khaimova
Title:    Vice President


Signature Page to Amendment No. 13 to
Transfer and Administration Agreement



--------------------------------------------------------------------------------








WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Managing Agent and a Committed Investor




By: _________/s/ Isaac Washington____________
Name:  Isaac Washington
Title:    Vice President




Signature Page to Amendment No. 13 to
Transfer and Administration Agreement



--------------------------------------------------------------------------------






Schedule I to Amendment No. 13 to
Transfer and Administration Agreement




SCHEDULE II
Investor Groups


MUFG Investor Group


Conduit Investor:
N/A
 
Committed Investor:
MUFG Bank, Ltd.
 
Commitment:
$125,000,000
 
 
Managing Agent:
MUFG Bank, Ltd.
 





SMBC Investor Group


Conduit Investor:
N/A
 
Committed Investor:
Sumitomo Mitsui Banking Corporation
 
Commitment:
$100,000,000
 
 
Managing Agent:
SMBC Nikko Securities America, Inc.
 





Wells Fargo Investor Group


Conduit Investor:
N/A
 
Committed Investor:
Wells Fargo Bank, National Association
 
Commitment:
$100,000,000
 
 
Managing Agent:
Wells Fargo Bank, National Association
 





Capital One Investor Group


Conduit Investor:
N/A
 
Committed Investor:
Capital One, National Association
 
Commitment:
$75,000,000
 
 
Managing Agent:
Capital One, National Association
 
















--------------------------------------------------------------------------------






Schedule II to Amendment No. 13 to
Transfer and Administration Agreement


SCHEDULE 11.3
Address and Payment Information


If to MUFG Bank, Ltd.:


1221 Avenue of the Americas
New York, New York 10020
Attn: Securitization Group
Fax: (212) 782-6448
Tel: (212) 782-4911


Payment Information:
MUFG Bank, Ltd.
Account Name: Loan Operations Dept.
ABA #: 0260-0963-2
Ref: Thoroughbred Funding Inc.
Account #: 0097770191


If to SMBC Nikko Securities America, Inc.:


277 Park Avenue, 5th Floor
New York, NY 10172
Attn:    Kyle Ripp/Structured Finance Group
Email:    kripp@smbcnikko-si.com
Tel:    (212) 224-5340


Payment Information:
Citibank N.A. New York (Swift: CITIUS33)
ABA 021000089
Account Name: SMBC New York Branch (Swift: SMBCUS33)
Account Number: 36023837
Attn: Loan Services Department
Ref: Norfolk/Thoroughbred


If to Sumitomo Mitsui Banking Corporation:


Sumitomo Mitsui Banking Corporation
277 Park Avenue
New York, NY 10172
Attn: Ana Tarysuk, US Corporate Banking
Phone: 212-224-4110









--------------------------------------------------------------------------------





If to Wells Fargo Bank, National Association:


Wells Fargo Bank, N.A.
1100 Abernathy Road, NE 16th Floor
Atlanta, GA 30328-5657
Attn: Isaac Washington, Vice President
Tel: 770-508-2167
Email: Isaac.Washington@wellsfargo.com


With a copy to:


Wells Fargo Bank, N.A.
1100 Abernathy Road, NE 16th Floor
Atlanta, GA 30328-5657
Attn: Jonathan Davis, Collateral Analyst
Tel: 770-508-2162
Fax: 866-671-9693
Email: Jonathan.davis@wellsfargo.com


With a copy to:


Wells Fargo Bank, N.A.
1100 Abernathy Road, NE 16th Floor
Atlanta, GA 30328-5657
Attn: Tim Brazeau, Collateral Analyst Manager
Tel: 770-508-2165
Fax: 855-818-1932
Email: Timothy.s.brazeau@wellsfargo.com


With a copy to: WFCFReceivablesSecuritizationAtlanta@wellsfargo.com


Payment Information:    
Bank name: Wells Fargo Bank, N.A.
ABA/Routing: 121-000-248
Account Name: Wells Fargo Bank, N.A.
Account number: 37235547964503199
Reference: Thoroughbred Funding, Inc. A/R (TFN00)









--------------------------------------------------------------------------------





If to Capital One, National Association:


Capital One, N.A.
710 Route 46 E Floor 3
Fairfield, NJ 07004
Attn: Edward Behnen
Tel: 973-439-4131
Email: Edward.Behnen@capitalone.com


Payment Information:
Bank name: Capital One, N.A.
ABA/Routing: 065000090
Account Name: CLS MM ABL
Account number: 38395-10002129
City/State: Melville, NY
Attention: Diane Butler
Reference: Thoroughbred Funding, Inc.


If to the SPV:


Thoroughbred Funding, Inc.
Three Commercial Place
Norfolk, VA 23510
Fax:    (757) 629-2361
Tel:     (757) 629-2780


Payment Information:
Wells Fargo Bank, National Association
ABA:         121000248
Account Number:     2000035260855
Ref:        Thoroughbred Funding Inc Norfolk, VA


If to the Originator, NSC or the Servicer:


Norfolk Southern Railway Company
Norfolk Southern Corporation
Three Commercial Place
Norfolk, VA 23510
Fax:    (757) 629-2361
Tel:     (757) 629-2780









--------------------------------------------------------------------------------





If to the Administrative Agent:


MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, New York 10020
Attn:    Securitization Group
Fax:    (212) 782-6448
Tel:     (212) 782-4911
    
Payment Information:
MUFG Bank, Ltd.
Account Name: Loan Operations Dept.
ABA #: 0260-0963-2
Ref: Thoroughbred Funding Inc.
Account #: 0097770191











--------------------------------------------------------------------------------






Schedule III to Amendment No. 13 to
Transfer and Administration Agreement


Exhibit F


Form of Servicer Report




See Attached







